Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/1/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure.
The previous 103 rejections have been maintained but the position has been modified due to the amendment.

		
	
	Claim Rejections - 35 USC § 103
Claim(s) 1 and 5-7 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kagoshima et al. (US 20040249118) in view of Suzuki et al. (US 20110178268), both listed on ISR and IDS.
°C, wherein the molar ratio of water/NMP is 0.7-1.0, overlapping with the claimed range, and a gradual cooling process.    The molar ratio of dihalo-aromatic monomer to charged alkali metal sulfide is 0.9-1.2, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Kagoshima is silent on the claimed cooling rate.
In the same area of endeavor of producing granular PAS, Suzuki (abs., claims, examples, 14, 35, 58, 61-68, 89, 96, 98-103) discloses a similar process using a cooling rate of 0.1-2 °C/min. (overlapping with the claimed range) after a similar second polymerization at 245-290 °C to promote the formation of granular PAS and facilitate filtration. The resultant PAS shows a melt viscosity of 3-800 PaS measured at a temperature of 310 °C and a shear rate of 1,216 sec-1, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Therefore, as to claims 1 and 5-7, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Kagoshima and added the cooling process (rate) view of Suzuki, because the resultant process would yield improved granule formation of filtration. 
Furthermore, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the Kagoshima and Suzuki.  However, Kagoshima and i.e. melt viscosity, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.

Claim(s) 2 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kagoshima et al. (US 20040249118) in view of Suzuki et al. (US 20110178268), both listed on ISR and IDS, and further in view of Chiong et al. (US 20160244569).
Disclosure of Kagoshima and Suzuki is adequately set forth in ¶1 and is incorporated herein by reference.  
They are silent on the claimed pH value. 
i.e., not a neutral pH, can exhibit improved particle integrity. For example, the pH of the precipitation solution can be somewhat basic with a pH of from about 8 to about 12 (overlapping with the claimed range) or can be somewhat acidic with a pH of from about 2 to about 6. In one embodiment, the polymerization solution can be alkaline. Thus, acid can be added to the polymerization solution in one embodiment to provide a precipitation solution with a predetermined pH. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Therefore, as to claims 2, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Kagoshima and Suzuki and adjusted the pH after the second polymerization in view of Chiong, because the resultant process would yield improved particle integrity and fines levels of the precipitated particles as well as downstream.


	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant appears (pg.6-8) to argue unexpected results of particle strength.  Applicant's argument of unexpected results is unpersuasive and insufficient.  Evidence of unexpected results must be factually supported by an appropriate affidavit of declaration. See MPEP § 716.01(c). Unexpected results must, in actuality, be unexpected.   Unexpected results must be compared with the closest art, in this particular case, Kagoshima.   The applicant merely compares own results.  Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C  in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range such as cooling rate, temperature, molar ratio. 
Therefore, all previous 103 rejections have been maintained, but the position has been modified due to the amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766